Per Curiam.
This case comes before the court on a demurrer to an alternative writ of mandamus.
The relator is the owner of property, on which are five brick five-story buildings, on the westerly side of Hudson county boulevard. It applied for a building permit to alter *76its property, so that stores may be erected therein, which application was refused, for the reason that the city ordinance zoned this property as a residential zone from which stores were excluded.
It appears that the ordinance in question is founded upon chapter 229 of Pamph. L. 1920.
We think that the decision of this ease, so far as this court is concerned, is controlled by Ignaciunas v. Risley (Supreme Court), 1 N. J. Adv. R. 1023, and under the authority thereof a peremptory writ of mandamus should issue.
The demurrer will be overruled and judgment given for the relator, with costs, and a peremptory writ of mandamus awarded.